UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1671


KENNETH DUSHAUN FIELDS,

                Plaintiff - Appellant,

          v.

CLIFTON T. PERKINS HOSPITAL,

                Defendant – Appellee,

          and

JOSHUA M. SHARFSTEIN,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:12-cv-03254-RDB)


Submitted:   March 31, 2015                   Decided:   June 3, 2015


Before WYNN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce M. Luchansky, LUCHANSKY LAW, Towson, Maryland, for
Appellant.   Douglas F. Gansler, Attorney General of Maryland,
Christopher A. Gozdor, Assistant Attorney General, Baltimore,
Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

         Kenneth DuShaun Fields appeals the district court’s order

granting summary judgment to the Defendant, Clifton T. Perkins

Hospital           (“Hospital”),      on        his     claim        for    disability

discrimination under § 504 of the Rehabilitation Act of 1973, 29

U.S.C.A. § 794.            Fields claimed that the Hospital failed to

provide him a reasonable accommodation by not reassigning him to

a position in the minimum-security wing of the facility where he

worked.       The district court concluded that Fields failed to meet

his burden to present sufficient evidence that such a position

was available at the relevant time or that offering Fields such

a position would have been reasonable.                  We affirm.

         “We review the district court’s grant of summary judgment

de novo.”          Walker v. Mod-U-Kraf Homes, LLC, 775 F.3d 202, 207

(4th Cir. 2014).           Summary judgment is appropriate if “there is

no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”                        Fed. R. Civ. P.

56(a).        In determining whether a genuine issue of material fact

exists, we “constru[e] the evidence in the light most favorable

to   .    .    .   the   non-movant   .     .    .    [and]   draw    all   reasonable

inferences in [his] favor.”                Walker, 775 F.3d at 207.           We will

uphold a grant of summary judgment unless we conclude that “a

reasonable jury could return a verdict for the nonmoving party



                                            3
on the evidence presented.”                  Honor v. Booz-Allen & Hamilton,

Inc., 383 F.3d 180, 185 (4th Cir. 2004).

      To    establish       a   claim      under   the     Rehabilitation           Act   for

failure to make reasonable accommodations, a plaintiff must show

that (1) he suffers a disability; (2) his employer had notice of

the     disability;        (3) with     reasonable         accommodations,           he   is

otherwise         qualified     to    perform      the     employment    position          in

question; and (4) his employer refused to make such reasonable

accommodations.           See Wilson v. Dollar Gen. Corp., 717 F.3d 337,

345 (4th Cir. 2013); 1 Sanchez v. Vilsack, 695 F.3d 1174, 1177

(10th      Cir.    2012).       “[R]easonable         accommodation          may    include

reassignment to a vacant position.”                   EEOC v. Stowe-Pharr Mills,

Inc.,     216 F.3d 373,   377   (4th     Cir.      2000)    (internal        quotation

marks and ellipsis omitted); accord Sanchez, 695 F.3d at 1180.

However, if there is no vacant position for which the plaintiff

qualifies,        then    failure     to     reassign      the    employee     does       not

constitute        a   breach     of    the    employer’s         duty   to    reasonably

accommodate        the    employee’s       disability,       if    possible,        through

reassignment.            See Hedrick v. W. Reserve Care Sys., 355 F.3d
444, 457 (6th Cir. 2004); Winfrey v. City of Chi., 259 F.3d 610,

      1
        Wilson is a case arising under the Americans with
Disabilities Act (“ADA”), 42 U.S.C. §§ 12101-12213 (2012). “To
the extent possible, we construe the ADA and Rehabilitation Act
to impose similar requirements.”    Halpern v. Wake Forest Univ.
Health Scis., 669 F.3d 454, 461 (4th Cir. 2012).



                                              4
618 (7th Cir. 2001).            “It is the plaintiff’s burden to show that

a vacant position exists for which []he was qualified.”                            Jackson

v. City of Chi., 414 F.3d 806, 813 (7th Cir. 2005) (internal

quotation     marks      omitted);      see       also       McBride   v.    BIC   Consumer

Prods. Mfg. Co., 583 F.3d 92, 97 (2d Cir. 2009).

      Having    reviewed        the   record       on    appeal,       we   conclude     that

Fields presented insufficient evidence that a vacant position at

the Hospital was available and no evidence that he was qualified

for   the   positions      he    sought.          Therefore,       the      district   court

correctly determined that Fields failed to meet his burden of

production     as   to    the    existence         of    a    vacant    position    at   the

Hospital for which he was qualified, and properly concluded that

no genuine dispute remained as to whether the Hospital failed to

offer Fields a reasonable accommodation.                        Accordingly, we affirm

the   district      court’s     order    granting            summary   judgment     to   the

Hospital. 2




      2
        Fields also claimed that the Hospital violated the
Rehabilitation Act by failing to engage with him in an
interactive process to identify a reasonable accommodation. The
district court correctly determined that such a claim would fail
unless Fields identified a reasonable accommodation that would
have been possible but for the Hospital’s failure to engage in
an interactive process.   See Wilson, 717 F.3d at 347.   Because
Fields failed to present sufficient evidence demonstrating that
a reasonable accommodation was possible, we conclude that the
district court correctly granted the Hospital summary judgment
on this claim as well.



                                              5
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   6